 

EXHIBIT 10(p)

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT, dated as of September 1, 2017 (this
"Amendment"), is among SAGA COMMUNICATIONS, INC. (the "Borrower"), the other
Loan Parties party hereto, the Lenders party hereto, and JPMORGAN CHASE BANK,
N.A., as Administrative Agent (in such capacity, the "Administrative Agent").

 

RECITALS

 

A.            The Borrower, the other Loan Parties party thereto, the Lenders
party thereto, and the Administrative Agent are parties to a Credit Agreement
dated as of August 18, 2015 (as amended or modified from time to time, the
"Credit Agreement").

 

B.            The Borrower and the other Loan Parties desire to amend the Credit
Agreement, and the Administrative Agent and the Lenders are willing to do so in
accordance with the terms hereof.

 

TERMS

 

In consideration of the premises and of the mutual agreements herein contained,
the parties agree as follows:

 

ARTICLE I. AMENDMENTS. Upon fulfillment of the conditions set forth in Article
III hereof, the Credit Agreement shall be amended as follows:

 

1.1           The following new definitions are added to Section 1.01 of the
Credit Agreement in proper alphabetical order:

 

“Approved Escrow Agreement” means the Escrow Agreement dated May 9, 2017 among
the ETC Purchaser, the Borrower, and First Business Trust & Investments, a
division of First Business Bank, a Wisconsin banking corporation.

 

“ETC APA” means the Asset Purchase Agreement dated as of May 9, 2017 among the
ETC Purchaser, Saga Broadcasting LLC, Saga Quad States Communications, LLC, and
the Borrower, in the form delivered to the Administrative Agent on the First
Amendment Effective Date.

 

“ETC Assets” means all assets being disposed of pursuant to the ETC APA.

 

“ETC Disposition” means the Disposition of the ETC Assets pursuant to the ETC
Disposition Documents.

 

“ETC Disposition Documents” means the ETC APA and all agreements and documents
executed in connection therewith.

 

“ETC Purchaser” means Evening Telegram Company d/b/a/ Morgan Murphy Media, a
Wisconsin corporation.

 

“First Amendment” means the First Amendment to Credit Agreement dated as of
August 31, 2017.

 

“First Amendment Effective Date” means the effective date of the First Amendment

 

1.2           The “and” at the end of Section 6.05(h) of the Credit Agreement is
deleted, clause (i) of Section 6.05 of the Credit Agreement is restated as set
forth below, and the following new clauses (j) and (k) are added to Section 6.05
of the Credit Agreement:

 

 1 

 

  

(i)            so long as no Default or Event of Default has occurred and is
continuing, the ETC Disposition;

 

(j)            all Dispositions made prior to the First Amendment Effective Date
(which Borrower represents and warrants were made in compliance with this
Agreement, as in effect at the time of such Dispositions); and

 

(k)            so long as no Default or Event of Default has occurred and is
continuing, other Dispositions of property where the aggregate fair market value
of all such Dispositions of property after the First Amendment Effective Date is
not in excess of $7,500,000.

 

1.3           The following new Section 3.23 is added to Article III of the
Credit Agreement in proper numerical order:

 

SECTION 3.23 ETC Disposition. The ETC Disposition complies in all material
respects with all applicable Requirements of Law (including, without limitation,
the Communications Act), and all material governmental, regulatory, member and
other material consents and approvals required for the consummation of the ETC
Disposition (including, without limitation, consents and approvals from the FCC
and SEC) have been, or prior to the consummation thereof will be, duly obtained
and in full force and effect. All applicable waiting periods with respect to the
ETC Disposition have expired without any action being taken by any competent
Governmental Authority (including, without limitation, the FCC and SEC) which
restrains, prevents or imposes material adverse conditions upon the consummation
of such transaction. At the time of consummation thereof, there shall not exist
any judgment, order or injunction prohibiting or imposing material adverse
conditions on the ETC Disposition or any transaction contemplated hereby. The
ETC Disposition will be consummated on the First Amendment Effective Date in
accordance with the terms of the ETC Disposition Documents, without waiver of
any of the conditions thereof. The consummation of the ETC Disposition will not
violate any statute or regulation of the United States or any other applicable
jurisdiction, or any order, judgment or decree of any court or other
Governmental Authority (including, without limitation, the FCC and SEC), or
result in a breach of, or constitute a default under, any Material Contract or
indenture, or any order or decree, binding on any Loan Party. Correct and
complete copies of all ETC Disposition Documents have been delivered to the
Administrative Agent. The representations and warranties in the ETC Disposition
Documents are true and correct in all material respects on the date of the First
Amendment, and there have been no amendments to or waivers under the ETC
Disposition Documents. All ETC Assets are listed on Schedule 3.23 and there are
no other assets being disposed of in connection with the ETC Disposition other
than the ETC Assets listed on Schedule 3.23. The total consideration paid or
payable in connection with the ETC Disposition shall not be less than
$66,600,000.

 

1.4           The “and” at the end of Section 6.01(i) of the Credit Agreement is
deleted, the period at the end of Section 6.01(j) is replaced with “; and”, and
the following new clause (k) is added to Section 6.01 of the Credit Agreement:

 

(k)           Any Lien deemed to exist on the funds in an amount not to exceed
$3,500,000 that are escrowed under the Approved Escrow Agreement pursuant to the
terms thereof, which Lien shall not exist after the first to occur of (x) the
disbursement of such funds in accordance with the Approved Escrow Agreement and
(y) May 9, 2018.

 

1.5           Section 6.12 of the Credit Agreement is restated as follows:

 

SECTION 6.12. Amendments of Material Documents. The Borrower will not, and will
not permit its Subsidiaries to, amend, modify or waive any of its rights under
(a) its Organizational Documents other than immaterial amendments, modifications
or waivers that could not reasonably be expected to adversely affect the
Administrative Agent or any of the Lenders, (b) any of the ETC Disposition
Documents, or (c) any other Material Contract, to the extent any such amendment,
modification or waiver would be materially adverse to the Administrative Agent
or any of the Lenders.

 

1.6           Schedule 3.23 attached hereto is added to the Credit Agreement as
Schedule 3.23.

 

 2 

 

  

ARTICLE II. REPRESENTATIONS. Each Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

 

2.1          The execution, delivery and performance of this Amendment are (a)
within each Loan Party's organizational powers and have been duly authorized by
all necessary organizational actions and, if required, actions by equity
holders; (b) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except such as have
been obtained or made and are in full force and effect and except for filings
necessary to perfect Liens created pursuant to the Loan Documents, (c) will not
violate any Requirement of Law applicable to any Loan Party or any Subsidiary,
(d) will not violate or result in a default under any indenture, material
agreement or other material instrument binding upon any Loan Party or any
Subsidiary or the assets of any Loan Party or any Subsidiary, or give rise to a
right thereunder to require any payment to be made by any Loan Party or any
Subsidiary, and (e) will not result in the creation or imposition of any Lien on
any asset of any Loan Party or any Subsidiary, except Liens created pursuant to
the Loan Documents.

 

2.2            This Amendment has been duly executed and delivered by such Loan
Party and constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors' rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

2.3            After giving effect to this Amendment, the representations and
warranties contained in Article III of the Credit Agreement and in the other
Loan Documents are true in all material respects on and as of the date hereof
with the same force and effect as if made on and as of the date hereof (it being
understood and agreed that any representation or warranty which by its terms is
made as of a specified date shall be required to be true and correct in all
material respects only as of such specified date, and that any representation or
warranty which is subject to any materiality qualifier shall be required to be
true and correct in all respects).

 

2.4            As of the date hereof, no Default exists or has occurred and is
continuing, and no Default will be caused after giving effect to this Amendment.

 

2.5            Both before and after the consummation of the ETC Disposition,
the Borrower is in pro forma compliance with Section 6.11 of the Credit
Agreement, as provided in the Credit Agreement.

 

ARTICLE III. CONDITIONS OF EFFECTIVENESS. This Amendment shall become effective
as of the date hereof when each of the following conditions is satisfied:

 

3.1           The Borrower, the other Loan Parties and the Lenders shall have
signed this Amendment.

 

3.2           The Administrative Agent and its counsel shall have received
complete copies of all of ETC Disposition Documents, all of which shall be
satisfactory to Lender

 

3.3           The Administrative Agent shall have received such resolutions and
certificates of the Loan Parties, such opinions of counsel and such other
documents and instruments, in each case as the Administrative Agent may
reasonably request.

 

ARTICLE IV. RELEASE OF COLLATERAL. Upon fulfillment of the conditions set forth
in Article III hereof, Administrative Agent’s security interests in the ETC
Assets, but not any proceeds paid for the ETC Assets or any other Collateral,
shall automatically be released. Promptly thereafter, Administrative Agent shall
file the UCC-3 financing statements attached hereto as Exhibit A and deliver a
letter to Borrower (a copy of which Borrower may provide to the ETC Purchaser)
confirming such release.

 

 3 

 

  

ARTICLE V. MISCELLANEOUS.

 

5.1           References in the Credit Agreement or in any other Loan Document
to the Credit Agreement shall be deemed to be references to the Credit Agreement
as amended hereby and as further amended from time to time.

 

5.2           Except as expressly amended hereby, the Loan Parties agree that
the Credit Agreement and all other Loan Documents are ratified and confirmed, as
amended hereby, and shall remain in full force and effect in accordance with
their terms and that they have no set off, counterclaim, defense or other claim
or dispute with respect to any of the foregoing. Each of the Loan Parties
acknowledges and agrees that the Administrative Agent and the Lenders have fully
performed all of their obligations under all Loan Documents or otherwise with
respect to the Loan Parties, all actions taken by the Administrative Agent and
the Lenders are reasonable and appropriate under the circumstances and within
their rights under the Loan Documents and they are not aware of any currently
existing claims or causes of action against the Administrative Agent or any
Lender, any Subsidiary or Affiliate thereof or any of their successors or
assigns, and waives any such claims or causes of action of which they are aware.
The amendment contained herein shall not be construed as a waiver or amendment
of any other provision of the Credit Agreement or the other Loan Documents or
for any purpose except as expressly set forth herein.

 

5.3           Capitalized terms used but not defined herein shall have the
respective meanings ascribed thereto in the Credit Agreement. This Amendment is
a Loan Document. This Amendment may be signed upon any number of counterparts
with the same effect as if the signatures thereto and hereto were upon the same
instrument, and telecopied signatures or signatures sent by other electronic
imaging shall be effective as originals.

 

 4 

 

 

IN WITNESS WHEREOF, the parties signing this Amendment have caused this
Amendment to be executed and delivered as of the day and year first above
written.

 

  SAGA COMMUNICATIONS, INC.         By: /s/ Samuel D. Bush   Name:  Samuel D.
Bush   Title:  Chief Financial Officer

 

  FRANKLIN COMMUNICATIONS, INC.   SAGA RADIO NETWORKS, LLC   SAGA BROADCASTING,
LLC   SAGA COMMUNICATIONS OF NEW ENGLAND, LLC   SAGA COMMUNICATIONS OF ARKANSAS,
LLC   SAGA COMMUNICATIONS OF NORTH CAROLINA, LLC   TIDEWATER COMMUNICATIONS, LLC
  SAGA COMMUNICATIONS OF ILLINOIS, LLC   SAGA COMMUNICATIONS OF SOUTH DAKOTA,
LLC   LAKEFRONT COMMUNICATIONS, LLC   SAGA COMMUNICATIONS OF NEW HAMPSHIRE, LLC
  SAGA COMMUNICATIONS OF CHARLOTTESVILLE, LLC   SAGA COMMUNICATIONS OF IOWA, LLC
  SAGA QUAD STATES COMMUNICATIONS, LLC   SAGA COMMUNICATIONS OF TUCKESSEE, LLC  
SAGA COMMUNICATIONS OF MILWAUKEE, LLC

 

  By: /s/ Samuel D. Bush   Name:  Samuel D. Bush   Title:  Treasurer

 

 5 

 

  

  JPMORGAN CHASE BANK, N.A., individually, and as Administrative Agent,
Swingline Lender and Issuing Bank         By: /s/ Marc Moses   Name: Marc Moses
  Title: Vice President

 

 6 

 

  

  THE HUNTINGTON NATIONAL BANK         By: /s/ Peter Stasovich   Name: Peter
Stasovich   Title: Senior Vice President

 

 7 

 

  

  CITIZENS BANK, NATIONAL ASSOCIATION         By: /s/ Jennifer Pughain   Name:
Jennifer Pughain   Title: Vice President

 

 8 

  